Voto disidente del
Juez Asociado Señor Negrón García,
al cual se une el Juez Asociado Señor Rebollo López.
I
Nuevamente El Vocero de Puerto Rico nos pide que ex-pidamos un mandamus, esta vez dirigido contra la Comi-sión Estatal de Elecciones para que cumpla con el deber ministerial impuesto por el Art. 4.001(a) de la Ley Electoral de Puerto Rico* 16 L.P.R.A. sec. 3151(a), y exija a todos los candidatos a elección que sus respectivos estados de situación financiera sean “certificado[s] por un contador público autorizado ...”. íd.
La petición, incidentalmente, conlleva anular por ultra vires el reglamento aprobado por la Comisión Estatal de Elecciones el 4 de enero de 1988, denominado Reglamento sobre Contenido Mínimo de los Estados de Situación de los Candidatos a Elección (en adelante Reglamento).
En síntesis, El Vocero de Puerto Rico nos dice que dicho reglamento desvirtúa “el requerimiento claro y específico de la Ley Electoral, al permitir que se presenten estados de situación que no son certificados. El Reglamento es nulo en tanto [y] en cuanto pretende hacer aceptables aquellos es-tados de situación ‘compilados’ o ‘revisados’, en los cuales el contador público autorizado no rinde una opinión porque su intervención es de mero receptor de datos y su presen-tación gráfica, sin cotejar la veracidad de la información *527provista por el candidato”. (Énfasis suplido.) Solicitud de mandamus, págs. 6-7.
II
Distinto al criterio mayoritario, procede asumir jurisdic-ción y, en los méritos, emitir el auto solicitado. Nos explicamos.
Primero, procesalmente, en buena hermenéutica consti-tucional y legal, poseemos jurisdicción original —primera instancia— para conocer de esta petición y ella se proyecta en una dimensión tripartita: de mandamus —Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); PP.D. v. Ferré, Gobernador, 98 D.P.R. 338 (1970); Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960); Martínez v. Vda. de Morales, 72 D.P.R. 210 (1951); Partido Popular v. Gallardo, 56 D.P.R. 706 (1940); Mun. de Quebradillos v. See. Ejecutivo, 27 D.P.R. 147 (1919); Negrón et al. v. El Superintendente de Elecciones, 11 D.P.R. 366 (1906); Palmer v. Guerra, 9 D.P.R. 555 (1905); Delgado v. El Consejo Ejecutivo de Puerto Rico, 7 D.P.R. 410 (1904)— de injunction y de declaración o decreto de ilegalidad.
Segundo, no existe problema alguno en cuanto al as-pecto de la legitimación activa (standing) de El Vocero de Puerto Rico. Prensa Insular de P.R. v. Cordero, Auditor, 67 D.P.R. 89, 102-103 (1947). Aparte de que así lo hemos re-conocido, ello se desprende del propio deber establecido en la Ley Electoral de Puerto Rico. De lo contrario, ¿cuál sería el propósito legislativo de exigir que se sometan los estados de situación financiera, sino permitir su escrutinio público y divulgación?
Tercero, es cuestión de interés público “que las leyes se pongan en ejecución ... y el mandamus tiene por objeto conseguir la ejecución de un deber público ...”. Asociación de Maestros v. Pérez, Gobernador Int., 67 D.P.R. 848, 851 (1947).
*528Cuarto, dentro del esquema constitucional vigente, es este Foro —no la Comisión Estatal de Elecciones ni los tribunales de instancia— el árbitro final de toda controversia. Santa Aponte v. Ferré Aguayo, 105 D.P.R. 670 (1977); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).
Si este Tribunal, como máximo Foro, no está dispuesto a asumir jurisdicción y expedir un mandamus para “hacer cumplir la ley”, ¿qué otro tribunal lo hará?
Quinto, es innegable cómo el factor tiempo incide. El pedido goza de urgencia. Tomamos conocimiento judicial de que el 20 de mayo de 1992 este Tribunal (con nuestro disentir) denegó otro recurso de mandamus (El Vocero v. Hernández Agosto, 130 D.P.R. 501 (1992)). Allí, iba dirigido a que todos los legisladores cumplieran con la ley y some-tieran sus informes financieros a la Oficina de Etica Gubernamental. La mayoría, como fundamento, adujo que dicho rotativo podía utilizar los estados financieros some-tidos a la Comisión Estatal de Elecciones como fuente al-terna de información.
“Debemos repetirlo ad nauseam, aunque sólo consista en recordar lo admitido por todo el mundo, porque ningún sistema de derecho puede vivir si, a base de formalismos procesales que son innecesarios, se ahogan las posibilida-des de hacer justicia sustancial.” (Escolio omitido.) Piovanetti v. Vivaldi, 80 D.P.R. 108, 123 (1957).
III
Aclarada nuestra jurisdicción, notamos que la contro-versia es una pura de derecho. No requiere prueba alguna.
Incuestionablemente, la Comisión Estatal de Elecciones tiene el deber ministerial de exigir el cumplimiento de la Ley Electoral de Puerto Rico; a su vez, tienen los candida-tos la obligación de someter sus estados de situación certi-ficados por un Contador Público Autorizado. El texto legal *529es prístino. No estamos ante un asunto que requiera interpretación. No hay, ni debería haber, margen para diferencias. Se trata de un deber de carácter público, donde “la misma ley substituye al requerimiento y la omisión en cumplir el deber requerido es equivalente a una negativa”. Martínez Nadal v. Saldaña, 33 D.P.R. 721, 736 (1924).
Por todos es conocido el principio de que un reglamento contrario a la ley —y cualquier práctica a su amparo:— es nulo. La presentación de un estado financiero certificado por un Contador Público Autorizado garantiza el cumpli-miento de unos requisitos y parámetros mínimos acordes con los principios que informa la buena práctica de contabilidad. No hacerlo, sencillamente, es desnaturalizar el texto y espíritu de la Ley Electoral de Puerto Rico; es dejar en “veremos” la veracidad y utilidad de cualquier in-formación financiera sometida.
Como peticionario, El Vocero de Puerto Rico, bajo el pa-lio constitucional de libertad de prensa y expresión, y en el descargo de su legítima función de mantener a la ciudada-nía informada sobre los asuntos oficiales de gobierno, tiene derecho de acceso y a que la información financiera sea confiable según lo dispone el Art. 4.001 de la Ley Electoral de Puerto Rico, supra. Los criterios establecidos por la Co-misión Estatal de Elecciones en el Reglamento dan al traste con ese derecho de acceso a la información. A fin de cuentas, la Comisión Estatal de Elecciones sólo está facul-tada para “establece[r] mediante reglamento el contenido mínimo de los estados de situación” —Art. 4.001 de la Ley Electoral de Puerto Rico, supra— no para eximir del requi-sito de certificación por un Contador Público Autorizado.
En resumen, es improcedente la desestimación solici-tada por la Comisión Estatal de Elecciones.
La petición de mandamus es clarísima; sus méritos, evidentes. Sencillamente va dirigida a que dicho orga-nismo cumpla con la Ley Electoral de Puerto Rico. El alto grado de interés público del asunto, la necesidad de una *530pronta adjudicación y la naturaleza jurídica de la contro-versia —que no exige prueba— hacen de esta petición una óptima que debió ser atendida por este Foro.